Opinion by
Oliver, P. J.
Appeals for reappraisement were filed, and in order to support the claim that a foreign market value existed, a representative of petitioner went to Belgium in 1939 for the purpose of securing information, but because of conditions prevailing in Europe at that time,- this was impossible. The *266appeals were thereupon abandoned and this petition subsequently filed. At the hearing a witness for the petitioner testified that he purchased the merchandise in issue and before making entry conferred with representatives of the appraiser; that it was mutually agreed that the entries in this petition would be considered as test cases; and that he cooperated fully with the appraiser’s office in furnishing requested information as to selling price in order to aid the appraiser in establishing United States value. From the record it was held that the entry of this merchandise was made without any intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.